|
:

Case 1:21-cr-00162-BAH Document 13 Filed 03/04/21 Page 1of1

UNITED STATES DISTRICT COURT

for the

District of Columbia

United States of America

 

Vv. )
Glenn Wes Lee Croy Case No. |: Lt WM) 234
)
)
: )
Defendant
ARREST WARRANT

Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

ne of person to be arrested) Glenn Wes Lee Croy
9 is accused of an offense or violation based on the following document filed with the court:

Indictment  Superseding Indictment 1 Information 1 Superseding Information [ Complaint

Probation Violation Petition (1 Supervised Release Violation Petition (Violation Notice © Order of the Cour
is offense is briefly described as follows:

U.S.C. § 1752(a)(1) and (2)- Unlawful Entry on Restricted Buildings or Grounds;
U.S.C. § 5104(e)(2)(D) and (G)- Violent Entry and Disorderly Conduct on Capitol Grounds

Digitally signed by G.
Michael Harvey
Date: 2021.02.16
09:12:25 -05'00'

Issuing officer’s signature

 

te: 02/16/2021 _

 

y and state: Washington, D.C. - ___G. Michael Harvey U.S. Magistrate Judge

Printed name and title

 

 

Return

This warrant was received on (date) O HG [d0>\_ __, and the person was arrested on (date) o/I7 /d0a\_ -
‘city and state) Cdw rod 0 Sorina) » Ct te

© argo Hil Jobo...
Holly Andersen, Special Agont FB.

Printed’ na d title

 

 
